DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2021/0167155).
Regarding claim 1, Xu discloses, in at least figure 3 and related text, a thin film transistor, the thin film transistor comprising: 
a base cushion layer (02, [92]), a base insulating layer (03/07, [71], [95]), a source-drain layer (05, [94]) and an active layer (04, [71]), wherein 
the base cushion layer (02, [92]) has a recessed portion (middle region of 02, figure); 

the base insulating layer (03/07, [71], [95]) has, on a side of the base insulating layer (03/07, [71], [95]) away from the base cushion layer (02, [92]), a first partition wall (left 07, [95], figure) and a second partition wall (right 07, [95], figure) that are and protruded in a direction away from the base cushion layer (02, [92]) and spaced apart, and an orthographic projection region of a gap region between the first partition wall (left 07, [95], figure) and the second partition wall (right 07, [95], figure) onto the base cushion layer (02, [92]) is located at a region where the recessed portion (middle region of 02, figure) is located; and both orthographic projection regions of the first partition wall (left 07, [95], figure) and the second partition wall (right 07, [95], figure) onto the base cushion layer (02, [92]) partially overlap with the region where the recessed portion (middle region of 02, figure) is located (figure); and 
both the source-drain layer (05, [94]) and the active layer (04, [71]) are located on the side of the base insulating layer (03/07, [71], [95]) away from the base cushion layer (02, [92]), and arranged sequentially along a direction away from the base cushion layer (02, [92]) (figure).
Regarding claim 2, Xu discloses the thin film transistor according to claim 1 as described above.
Xu further discloses, in at least figure 3 and related text, a first cushion block and a second cushion block that are spaced apart, and the recessed portion is located between the first cushion block and the second cushion block, or, 

Regarding claim 5, Xu discloses the thin film transistor according to claim 1 as described above.
Xu further discloses, in at least figure 3 and related text, a material of the base cushion layer (02, [92]) comprises a conductive material ([70]), the base cushion layer (02, [92]) being a first grid layer in the thin film transistor ([6], [92], figure).
Regarding claim 9, Xu discloses the thin film transistor according to claim 1 as described above.
The limitations claimed in claims 9-15 have not patentable weight because those limitations are interpreted as product-by-process.
Regarding claim 16, Xu discloses the thin film transistor according to claim 1 as described above.
The limitation of “a display apparatus” has not patentable weight because it is interpreted as intended use
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2021/0167155).
Regarding claim 3, Xu discloses the thin film transistor according to claim 1 as described above.
Xu does not explicitly disclose a recession depth of the recessed portion ranges from 5 nm to 50 µm; a width of the recessed portion ranges from 5 nm to 50 µm in an arrangement direction of a source and a drain in the source-drain layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the recession depth of the recessed portion and the width of the recessed portion as claimed in claim 3 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the recession depth of the recessed portion and the width of the recessed portion as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a recession depth of the recessed portion ranges from 5 nm to 50 µm; a width of the recessed portion ranges from 5 nm to 50 µm in an arrangement direction of a source and a drain in the source-drain layer) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 4, Xu discloses the thin film transistor according to claim 1 as described above.
Xu does not explicitly disclose a gap between the source and the drain in the source-drain layer ranges from 1 nm to 5 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gap between the source and the drain in the source-drain layer as claimed in claim 4 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the gap between the source and the drain in the source-drain layer as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- a gap between the source and the drain in the source-drain layer ranges from 1 nm to 5 µm) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 7 that recite “a third grid layer and a second grid insulating layer that are located on the side of the base cushion layer away from the base insulating layer, and the second grid insulating layer is located between the base cushion layer and the third grid layer” in combination with other elements of the base claims 1 and 7.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 8 that recite “a second grid layer and a first grid insulating layer that are located on a side of the active layer away from the base cushion layer, as well as a third grid layer and a second grid insulating layer that are located on the side of the base cushion layer away from the base insulating layer; the first grid insulating layer is located between the active layer and the second grid layer, and the second grid insulating layer is located between the base cushion layer and the third grid layer” in combination with other elements of the base claims 1 and 8.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/TONG-HO KIM/             Primary Examiner, Art Unit 2811